FILED
                           NOT FOR PUBLICATION
                                                                             NOV 28 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-50183

              Plaintiff-Appellee,                D.C. No.
                                                 3:15-cr-00596-BEN-1
 v.

ENRIQUETA NAVARRETE-ZAVALA,                      MEMORANDUM*

              Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                      Argued and Submitted August 10, 2017
                              Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      1. The district court increased Navarrete-Zavala’s sentence under U.S.S.G.

§ 2D1.1(b)(12) for maintaining a stash house. See U.S.S.G. § 2D1.1(b)(12), cmt.

n.17 (2015). Under the circumstances of this case, the district court did not err by

imposing this enhancement.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      2. Even if the district court mistakenly applied the enhancement from

§ 2S1.1(b)(2)(B) as a specific offense characteristic while calculating Navarrete-

Zavala’s sentence under the drug distribution guideline § 2D1.1, any error was

harmless. See United States v. Munoz-Camarena, 631 F.3d 1028, 1030–31 (9th

Cir. 2011); United States v. Ali, 620 F.3d 1062, 1074 (9th Cir. 2010). Had the

district court calculated Navarrete-Zavala’s Guidelines range in the manner she

urges, it would have resulted in the same offense level used to calculate the

Guidelines range. See U.S.S.G. § 3D1.3(b).

      3. On the facts of this case, the district court abused its discretion by

denying Navarrete-Zavala’s request to seal the transcripts from her sentencing

hearings and the parties’ joint request to seal the government’s sentencing

memorandum. See United States v. Doe, 870 F.3d 991, 994 (9th Cir. 2017).

      Navarrete-Zavala’s sentence is AFFIRMED. The case is REMANDED for

the district court to seal the government’s sentencing memorandum and the

transcripts from Navarrete-Zavala’s sentencing hearings.




                                           2